              Case 16-11473              Doc       Filed 09/08/20       Entered 09/08/20 12:32:42                      Desc Main
Fill in this information to identify the case:         Document         Page 1 of 8

   Debtor 1          Keith Lezama

   Debtor 2
   (Spouse, if filing)


   United States Bankruptcy Court for the Boston
   District of District    of Massachusetts

   Case number           16-11473-MSH


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                     12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
Name of creditor: The Bank of New York Mellon as Trustee for CWABS Inc., Asset-Backed Certificates, Series 2006-8_

                                                                                                     Court claim no. (if known): __4-1__

 Last 4 digits of any number you use to                                          Date of payment change:
 identify the debtor’s account:                       _8__ _0 _ _5__ _8__        Must be at least 21 days after date
                                                                                                                            _10_/_01_/_2020
                                                                                 of this notice


                                                                                  New total payment:
                                                                                                                            $ _4,091.68___
                                                                                  Principal, interest, and escrow, if any

 Part 1:        Escrow Account Payment Adjustment

     Will there be a change in the debtor’s escrow account payment?
      No
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________
                   Current escrow payment: $ __1,140.60_____            New escrow payment:   $ __1,124.62_____


 Part 2:        Mortgage Payment Adjustment

     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
     variable-rate account?
      No
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why: _______________________________________________________________________________
             __________________________________________________________________________________________________
Current interest rate:     _______________%            New interest rate:     _______________%

Current principal and interest payment: $ _______________        New principal and interest payment: $ _______________


 Part 3:        Other Payment Change

     Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
     (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________
                   Current mortgage payment: $ _______________            New mortgage payment: $ _______________


Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 1
                                                                                                                                      246
              Case 16-11473                    Doc        Filed 09/08/20             Entered 09/08/20 12:32:42                   Desc Main
                                                              Document               Page 2 of 8

Debtor 1          Keith Lezama                                                                  Case number (if known) __16-11473-MSH________________
                  First Name     Middle Name             Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
 and telephone number.
 Check the appropriate box.

      I am the creditor.
      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



        _____/s/ Keith J. McCarthy__________________                              Date _9/8/2020____

     Signature




Print:             Keith J. McCarthy                                                           Title Attorney
                   First Name                   Middle Name           Last Name




Company           Harmon Law Offices, P.C.


Address            150 California Street
                   Number                  Street

                   Newton Highlands, MA 02458
                   City                                               State       ZIP Code



Contact phone      ( 617 ) _558_– _0500___                                                     Email __MABK@harmonlaw.com___




Official Form 410S1                                                  Notice of Mortgage Payment Change                                             page 2
                                                                                                                                                  247
                                                                                                                                                  272
         Case 16-11473          Doc      Filed 09/08/20        Entered 09/08/20 12:32:42             Desc Main
                                             Document          Page 3 of 8


                                 UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                              Case No. 16-11473-MSH
                                                                    Chapter 13
Keith Lezama,
Debtor

                                          CERTIFICATE OF SERVICE

         I, Keith J. McCarthy, Esq., state that on September 8, 2020, I electronically filed the foregoing document
with the United States Bankruptcy Court for the District of Massachusetts on behalf of The Bank of New York
Mellon as Trustee for CWABS Inc., Asset-Backed Certificates, Series 2006-8 using the CM/ECF System. I
served the foregoing document on the following CM/ECF participants:

Colin Creager
Marcus Pratt
Reneau J. Longoria
Marques C Lipton
Zoh Nizami
Carolyn Bankowski
John Fitzgerald

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the Court on
the following non CM/ECF participants:

Keith Lezama
652 Plain Street
Stoughton, MA 02072

The Bank of New York Mellon, et al, its assignees and/or successors in interest
c/o Prober & Raphael, ALC
20750 Ventura Blvd., Suite 100
Woodland Hills, CA 91364

                                                      Respectfully submitted,
                                                      The Bank of New York Mellon as Trustee for
                                                      CWABS Inc., Asset-Backed Certificates, Series
                                                      2006-8,
                                                      By its Attorney,

                                                      /s/ Keith J. McCarthy
                                                      Keith J. McCarthy, Esq.
                                                      BBO# 690779
                                                      Harmon Law Offices, P.C.
                                                      PO Box 610389
                                                      Newton Highlands, MA 02461
                                                      (617) 558-0500
                                                      mabk@harmonlaw.com

Dated: 9/82020
Case 16-11473   Doc   Filed 09/08/20   Entered 09/08/20 12:32:42   Desc Main
                          Document     Page 4 of 8
Case 16-11473   Doc   Filed 09/08/20   Entered 09/08/20 12:32:42   Desc Main
                          Document     Page 5 of 8
                 Case 16-11473        Doc      Filed 09/08/20         Entered 09/08/20 12:32:42       Desc Main
                                                   Document           Page 6 of 8

            B. Escrow Reserve Requirements – RESPA/Federal law allows lenders to maintain a maximum of two months
               reserve in your escrow account, commonly referred to as a cushion. However, based on state, investor, or
               modification requirements your cushion requirement may be less than the Federal requirement. Your account has
               a monthly reserve requirement of 0 months.

            C. Escrow Surplus – The actual beginning balance on your account in Tables 3 and 4 is $12,912.25. According to
               the projections shown in Tables 3 and 4, your required beginning balance should be $2,105.70.

                 This means you have a surplus of $10,806.55. If your account meets minimum criteria defined below, we will
                 send a refund check for this surplus under separate cover for the full or partial refund¹.

                 Please be advised that this is not an attempt to collect any pre-petition debt, which we have previously claimed on
                 the Proof of Claim.

                 Your unpaid pre-petition escrow amount is $0.00. This amount has been removed from the projected starting
                 balance.

                 Your total refund is $10,806.55, which is determined by subtracting your required beginning escrow account
                 balance from your actual beginning escrow account balance. $12,912.25 - $2,105.70 = $10,806.55.

Table 3 below shows a detailed history of your escrow account transactions since your last analysis. An asterisk (*) indicates a
difference from a previous estimate in either the date or the amount. The letter E beside an amount indicates that the payment or
disbursement has not yet occurred but is estimated to occur as shown prior to the effective date of this new analysis. Please
note, if the payment or disbursement month shown in table 3 is the same month of this completed analysis and there is an
asterisk (*) or the letter E next to the amount, the disbursement or amount may have already occurred by the time you receive this
analysis statement and the actual amount may differ from the amount reflected below.

Table 3
                                                             Payments                  Disbursements
Month                     Description            Estimate            Actual      Estimate         Actual   Total Balance
History                   Beginning Balance                                                                  $-11,403.41
November 2019             FLOOD INS               1,140.60          1,818.90 *     290.63       290.67 *        -9,875.18
December 2019             FLOOD INS               1,140.60            606.30 *     290.63       290.67 *        -9,559.55
January 2020              CITY TAX                1,140.60              0.00 *   1,944.60     1,805.69 *      -11,365.24
January 2020              FLOOD INS                   0.00               0.00      290.63       290.67 *      -11,655.91
February 2020             FLOOD INS               1,140.60            606.30 *     290.63       290.67 *      -11,340.28
March 2020                FLOOD INS               1,140.60              0.00 *     290.63       290.67 *      -11,630.95
April 2020                CITY TAX                1,140.60         1,495.95 *    1,944.60     1,805.69 *      -11,940.69
April 2020                HAZARD INS                  0.00               0.00    2,182.00     2,268.00 *      -14,208.69
April 2020                FLOOD INS                   0.00               0.00      290.63       290.67 *      -14,499.36
May 2020                  FLOOD INS               1,140.60            889.65 *     290.63       290.67 *      -13,900.38
June 2020                 FLOOD INS               1,140.60        26,617.60 E      290.63       290.63 E       12,426.59
July 2020                 CITY TAX                1,140.60         1,140.60 E    2,064.25     2,064.25 E       11,502.94
July 2020                 FLOOD INS                   0.00              0.00 E     290.63       290.63 E       11,212.31
August 2020               FLOOD INS               1,140.60         1,140.60 E      290.63       290.63 E       12,062.28
September 2020            FLOOD INS               1,140.60         1,140.60 E      290.63       290.63 E       12,912.25




                                                             See reverse side
                 Case 16-11473          Doc     Filed 09/08/20      Entered 09/08/20 12:32:42           Desc Main
                                                    Document        Page 7 of 8
Table 4 below shows a detailed projection of future estimated escrow activity of your escrow account transactions since your last
analysis as well as a projection of future escrow activity. The double asterisk (**) next to the required balance indicates the lowest
projected balance in the analysis. This low balance is used to determine the surplus or shortage in your escrow account at the
time of this analysis.

Table 4
                                                    Payments      Disbursements      Beginning         Required
Month                       Description             Estimate         Estimate         Balance           Balance
                            Starting Balance                                        $12,912.25        $2,105.70
October 2020                CITY TAX                 1,124.62         2,064.25       11,972.62         1,166.07
October 2020                FLOOD INS                    0.00           290.63       11,681.99           875.44
November 2020               FLOOD INS                1,124.62           290.63       12,515.98         1,709.43
December 2020               FLOOD INS                1,124.62           290.63       13,349.97         2,543.42
January 2021                CITY TAX                 1,124.62         1,805.69       12,668.90         1,862.35
January 2021                FLOOD INS                    0.00           290.63       12,378.27         1,571.72
February 2021               FLOOD INS                1,124.62           290.63       13,212.26         2,405.71
March 2021                  FLOOD INS                1,124.62           290.63       14,046.25         3,239.70
April 2021                  CITY TAX                 1,124.62         1,805.69       13,365.18         2,558.63
April 2021                  HAZARD INS                   0.00         2,268.00       11,097.18           290.63
April 2021                  FLOOD INS                    0.00           290.63       10,806.55             0.00**
May 2021                    FLOOD INS                1,124.62           290.63       11,640.54           833.99
June 2021                   FLOOD INS                1,124.62           290.63       12,474.53         1,667.98
July 2021                   CITY TAX                 1,124.62         2,064.25       11,534.90           728.35
July 2021                   FLOOD INS                    0.00           290.63       11,244.27           437.72
August 2021                 FLOOD INS                1,124.62           290.63       12,078.26         1,271.71
September 2021              FLOOD INS                1,124.62           290.63       12,912.25         2,105.70

                                                         ¹ Refund Information

Although our analysis determined an overage in your escrow account, a check may not be issued. This may be due to one or
more of the following.

    •      An overage refund that exceeds your current escrow balance may not be refunded in one check. Funds currently
          available and held in escrow will be refunded, but any remaining difference between the previous refund and the full
          refund will be sent once the funds become available in the escrow account. If the additional funds are not available in the
          escrow account within 30 days of this statement, please contact us to review your account to determine if any additional
          refund is available to be sent. The refund amount from statement is a projection of the funds that will be in your account
          in the future, not the amount of the funds that are currently in your account.
    •      Overages are not refunded when an account is delinquent. Please review your payment history and due date for your
          account. If it is 30 days or greater past due, an escrow refund will not be sent until the payments have been made. Once
          your mortgage payments are current, please request a refund of your escrow overage amount. Your refund amount may
          vary at that time from the amount listed on this statement as additional escrow activity may change the amount eligible for
          a refund.

If your account is set up on a monthly automatic withdrawal payment option, your monthly payment withdrawal amount will be
updated according to the adjusted payment above once the escrow analysis becomes effective. If you have any questions or
concerns, please contact our Customer Service Department. Our toll-free number is 800-258-8602 and representatives are
available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8
a.m. to 2 p.m., Eastern Time. You may also visit our website at www.spservicing.com.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

                            This information is intended for informational purposes only and is not
                                           considered an attempt to collect a debt.




                                                           See reverse side
Case 16-11473   Doc   Filed 09/08/20   Entered 09/08/20 12:32:42   Desc Main
                          Document     Page 8 of 8




                              See reverse side
